Title: To George Washington from Patrick Henry, 19 June 1784
From: Henry, Patrick
To: Washington, George



Dear Sir.
Richmond [Va.] June 19th 1784

Your Favor by the post I have received. I entirely accord in the Sentiments you express concerning Mr Paine, & I trust we may see some fit Testimonial of the public Gratitude towards him.
Had I consulted only my own Inclination, I should long ’eer this have done myself the pleasure to write you. The Scene of public affairs you have so gloriously closed, did not admit Leisure for the Correspondence of a person retired to the Degree I have been. I now embrace this first oppertunity that is presented to me, to bid you a cordial & sincere Welcome to your native Country. May your Retirement be happy, as your public Services have been great & glorious! and may you long live to enjoy in common with your fellow Citizens, those Blessings of peace Liberty & Happiness, for which they are so much indebted to you—Will you be pleased to forgive these Effusions from the Heart of one, fully impressed with a Sense of your exalted merit, but who most probably, may never have the pleasure to testify in person the high Regard & Esteem with which I am Dear sir your most obedient & very humble Servant

P. Henry

